Citation Nr: 0322789	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  92-21 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to special monthly pension.

3.  Entitlement to an increased disability rating for the 
residuals of a shell fragment wound to the left buttock and 
thigh, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to June 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in San Juan, Puerto Rico, 
and St. Petersburg, Florida.  In October 1993, the case was 
remanded to the RO for further action.  The case was returned 
to the Board and in March 1995 the Board again remanded the 
case to the RO for action.  The veteran's appeal was returned 
to the Board and in May 1998 the case was remanded to the RO 
for a hearing.  The case has been returned to the Board.

The May 1998 remand listed the issue of whether new and 
material evidence had been received to reopen a claim for 
service connection for a psychiatric disability including 
post traumatic stress disorder (PTSD).  The RO's June 2002 
rating decision granted service connection for PTSD and 
assigned a 100 percent disability rating.  Since the benefit 
sought on appeal has been granted, there are no further 
alleged errors of law or fact to be considered on appeal 
concerning the issue of entitlement to service connection for 
a psychiatric disability including PTSD.  38 U.S.C.A. 
§ 7105(d) (West 2002); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), Holland v. Brown, 9 Vet. App. 324 (1996), rev'd 
sub nom. Holland v. Gober, No. 97-7045 (Fed. Cir. July 29, 
1997).  

This decision will address the issues of entitlement to 
service connection for bilateral hearing loss and entitlement 
to special monthly pension.  The remand that follows will 
address the issue of an increased rating for the residuals of 
a shell fragment wound to the left buttock and thigh.

The statement from the veteran dated March 24, 1999 
reasonably raises the issue of service connection for a low 
back disorder, which has not been considered by the RO.  This 
issue is referred to the RO for appropriate action.




FINDING OF FACT

In a signed statement from the veteran, received in December 
1998, he indicated he wished to withdraw the appeals with 
regard to the issues of entitlement to service connection for 
hearing loss and entitlement to special monthly pension.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeals for 
entitlement to service connection for hearing loss and 
entitlement to special monthly pension are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  

In a signed statement from the veteran, received in December 
1998, he indicated he wanted to withdraw the issues of 
entitlement to service connection for bilateral hearing loss 
and entitlement to special monthly pension.  

The veteran's statement constitutes written withdrawal of the 
substantive appeal with regard to the issues of service 
connection for bilateral hearing loss and entitlement to 
special monthly pension.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration of these 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeals of the issues of entitlement service 
connection for bilateral hearing loss and entitlement to 
special monthly pension.  The appeals are dismissed without 
prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).


ORDER

The appeal for entitlement to service connection for 
bilateral hearing loss disability is dismissed.

The appeal for entitlement to special monthly pension is 
dismissed.


REMAND

The Board's May 1998 remand returned this case to the RO to 
schedule a hearing before a member of the Board at the RO.  A 
hearing was scheduled in December 1998 but was postponed for 
good cause at the request of the veteran and the 
representative.  The record does not reflect that another 
hearing was scheduled.  In a March 2002 statement, the 
veteran indicated he still wanted a hearing.  In May 2003, 
the Board sent the veteran a letter asking him where he 
wanted a hearing to be held.  The letter also advised him 
that if no response was received within 30 days, the case 
would be returned to the RO to schedule a hearing.  No 
response has been received.  Accordingly, prior to appellate 
consideration of this appeal, this case must be returned to 
the RO to schedule the veteran for a hearing before a 
Veterans Law Judge of the Board.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should schedule the veteran 
for a hearing before a Veterans Law Judge 
of the Board at the RO.

2.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to schedule a hearing and to 
ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
	(CONTINUED ON NEXT PAGE)


?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



